DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 6, 14, 22-23, and 25 in the response filed April 18, 2023, are acknowledged by the Examiner.
Claims 1, 3-7, 14-19, and 21-27 are pending in the current action.
Response to Arguments
Claim Rejections -35 USC 112
Applicant’s amendments to claims 1, 14, and 25 have overcome the current 112b rejections, they are therefore withdrawn.
Claim Rejections- 35 USC 103
With respect to claim 1, Applicant argues that it is not shown that Jackson achieves “attachable surrounding the seal”. The rejection is amended to further clarify how Jackson meets the claim limitations, specifically, since system contains the fluid collection device and the fluid collection device is attached/attachable surrounding an opening during the manufacturing process, the system is capable of the limitation. Examiner notes that the relationship between the seal and the mounted fluid collection is not actively claimed, since the collection device is capable of being attached at all it would also be capable of being attached around a seal. 
Applicant argues that Becker teaches away from the combined device, this is moot. Jackson is the primary reference so, and Becker is relied upon for a heat seal which can be added to the device of Jackson. That Becker would be impacted by the combination is irrelevant as the device of Jackson is being modified in the combination. The primary art of Jackson would retain its intended function as a drape with a fluid collection system that allows a window to the surgical site, the combination is reasonable. 
Applicant argues that Becker does not meet the limitation “wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel at edges of the mounting panel fenestration”, Examiner disagrees. While the layers of Becker are not the exact layers as of the combined system of Jackson/Balin, Becker teaches an analogous multilayer drape having a singular congruent fenestration 16 around which the base panel 12, the intermediate panel 13, and the mounting panel 11 with a seal (col 3 ln 25-35). Becker meets the limitation as it is written. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that the other cited references do not bridge the deficiencies of the independent claims are moot, the independent claims are responded to above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-7, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jackson (US 4890628) in view of Balin (US 3766913) in view of Becker (US 3538912).
With respect to claim 1, Jackson discloses A surgical drape and fluid collection device comprising: a surgical drape comprising: a base panel defining a base panel fenestration (Fig 10, base panel 110); an intermediate panel, defining an intermediate panel fenestration (Fig 10, intermediate panel 126 with fenestration 124); and a mounting panel having a fluid impervious top surface, defining a mounting panel fenestration (Fig 10, mounting panel 170 with fenestration 124), wherein the base panel fenestration, the intermediate panel fenestration, and the mounting panel fenestration are congruent and superimposed in registration with each other (Fig 10, fenestration 124); and a fluid collection device configured to be selectively mounted to the mounting panel (Fig 8, Fig 10, collection device 134 selectively mounted to mounting panel 170 as it is shown not attached to the mounting panel in alternative embodiments), wherein the top surface of the mounting panel is configured to receive the fluid collection device having an attachment edge (Fig 10, panel 170 top receives collection device 134), the mounting panel and the fluid collection device including geometric structural features for attaching the fluid collection device to the top surface of the mounting panel (Fig 9, col 7 ln 50-55, general collection device structure which surround the fenestration and adhesive attach the collection device), the fluid collection device being attachable surrounding the seal at least a portion of the attachment edge (The claimed phrase “attachable surrounding the seal” is being treated as a functional limitation; that is, that the structure of the collection of the apparatus is capable of being attachable to the mounting panel around a seal.  As set forth in MPEP 2173.05(g). Since the collection device is capable of being attached around an opening it would also be capable of being attached should there be a seal at the opening) being alignable with: (i) a corresponding first portion of a peripheral edge of the drape fenestration when the fluid collection device is in a first rotational orientation relative to the surgical drape; and (ii) a corresponding second portion of the peripheral edge of the drape fenestration when the fluid collection device is in a second, different rotational orientation relative to the surgical drape (Fig 9, col 7 ln 50-55, general collection device structure which surround the fenestration and adhesive attach the collection device in a desired rotation relative to the fenestration).
Jackson is silent on an intermediate panel comprising a fluid absorbent material, defining an intermediate panel fenestration, and having a surface area smaller than that of the base panel; and a mounting panel. . . having a surface area smaller than that of the intermediate panel, the intermediate panel being disposed between the base panel and the mounting panel . . .  and collectively joined together by a continuous fluid impervious seal surrounding the drape fenestration, wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel at edges of the mounting panel fenestration;
Balin teaches an analogous surgical drape with multiple layers and a fenestration further having an intermediate panel comprising a fluid absorbent material, defining an intermediate panel fenestration and having a surface area smaller than that of the base panel (Fig 2, intermediate panel 16, fenestration 14; col 2 ln 45-50, intermediate panel detailed absorbent); and a mounting panel having a fluid impervious top surface, defining a mounting panel fenestration and having a surface area smaller than that of the intermediate panel (Fig 2, mounting panel 20, fenestration 14), the intermediate panel being disposed between the base panel and the mounting panel (Fig 3, intermediate panel disposed between the base panel and the mounting panel), wherein the base panel fenestration, the intermediate panel fenestration, and the mounting panel fenestration are congruent and superimposed in registration with each other (Fig 3, congruent and superimposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).
Jackson/Balin is silent on and collectively joined together by a continuous fluid impervious seal surrounding the drape fenestration, wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel at edges of the mounting panel fenestration.
Becker teaches an analogous multilayer drape having a singular congruent fenestration 16 around which the base panel 12, the intermediate panel 13, and the mounting panel 11 are collectively joined together by a continuous fluid impervious seal 17 surrounding the drape fenestration (Fig 2, Fig 3), wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel at edges of the mounting panel fenestration (col 3 ln 25-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers and fenestration of Jackson/Balin to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).
With respect to claim 5, Jackson/Balin/Becker discloses The surgical drape of claim 1, wherein the seal joining the base panel, the intermediate panel, and the mounting panel is formed by heat and pressure (Becker col 3 ln 10-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers and fenestration of Jackson/Balin/Becker to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25). 
With respect to claim 6, Jackson/Balin/Becker discloses The surgical drape of claim 1, wherein the fluid collection device is attachable to the top surface of the mounting panel via adhesive such that adhesive interfaces between the top surface of the mounting panel and the fluid collection device are fluid impervious and resistant to adhesive degradation due to contact with runoff surgical waste fluid (Jackson col 7 ln 50-60, adhesive seal).
With respect to claim 7, Jackson/Balin/Becker discloses The surgical drape of claim 6, wherein the mounting panel surrounds the drape fenestration to provide a continuous, fluid impervious and non-absorbent flow path between a peripheral edge of the drape fenestration and the fluid collection device (Becker Fig 2, seal 17 extends peripherally around the fenestration thus is a continuous, closed seal path).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layers and fenestration of Jackson/Balin/Becker to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).
With respect to claim 25, Jackson discloses A surgical drape with a drape fenestration (Fig 9, drape shown) comprising: a base panel defining a base panel fenestration (Fig 10, base panel 110 with fenestration 124); an intermediate panel, defining an intermediate panel fenestration (Fig 10, intermediate panel 126 with fenestration 124); a mounting panel having a fluid impervious top surface and defining a mounting panel fenestration (Fig 10, mounting panel 170 with fenestration 124- col 8 ln 00-5, fluid impervious), and wherein the base panel fenestration, the intermediate panel fenestration, and the mounting panel fenestration are substantially the same diameter and are superimposed so as to be in registration with each other (Fig 10, congruent fenestration 124 shown); and a fluid collection device configured to be selectively attachable to the mounting panel and receive runoff surgical waste fluid from near the drape fenestration (Fig 9, fluid collection device 130), wherein the fluid collection device is configured to be selectively attachable to the mounting panel in at least one of a first rotational orientation with respect to the mounting panel or a second rotational orientation different from the first rotational orientation with respect to the mounting panel (col 7 ln 50-60, adhesive seal and general structure allowing the attachment between the collection device and mounting panel), the mounting panel and the fluid collection device including geometric structural features for attaching the fluid collection device to the top surface of the mounting panel (col 7 ln 50-60, adhesive seal and general structure allowing the attachment between the collection device and mounting panel), the fluid collection device being attachable surrounding the seal (The claimed phrase “attachable surrounding the seal” is being treated as a functional limitation; that is, that the structure of the collection of the apparatus are capable of being attachable to the mounting panel.  As set forth in MPEP 2173.05(g). Since the collection device is capable of being attached around an opening it would also be capable of being attached should there be a seal at the opening).  
Jackson is silent on an intermediate panel comprising a fluid absorbent material, wherein the intermediate panel is disposed between the base panel and the mounting 5AFDOCS/25092021.1Application No.: 15/298,767Attorney Docket No.: 029714-01379panel, and collectively joined at a continuous fluid impervious seal configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel, and surrounding the base panel fenestration, the intermediate panel fenestration and the mounting panel fenestration so that the superimposed fenestrations of the base panel, the intermediate panel, and the mounting panel collectively define the drape fenestration.
Balin teaches an analogous surgical drape comprising: a surgical drape (Fig 2) comprising: a base panel defining a base panel fenestration (Fig 2, base panel 12, fenestration 14); an intermediate panel comprising a fluid absorbent material and defining an intermediate panel fenestration (Fig 2, intermediate panel 16, fenestration 14, col 2 ln 45-50, intermediate panel detailed absorbent); and a mounting panel having a fluid impervious top surface and defining a mounting panel fenestration (Fig 2, mounting panel 20, fenestration 14, col 2 ln 20-30, col 3 ln 1-5, mounting panel 20 is  fluid impervious), the intermediate panel being disposed between the base panel and the mounting panel (Fig 3, the intermediate panel16 between the base panel 12 and the mounting panel 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate panel of Jackson to be located and the material as taught by Balin in order to better deal with surgical run off (Balin col 2 ln 50-55) and help to reinforce the fenestration (Balin col 3 ln 20-25).
Jackson/Balin discloses the device as discussed above.
Jackson/Balin is silent on and collectively joined at a continuous fluid impervious seal configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel, and surrounding the base panel fenestration, the intermediate panel fenestration and the mounting panel fenestration so that the superimposed fenestrations of the base panel, the intermediate panel, and the mounting panel collectively define the drape fenestration.
Becker teaches an analogous multilayer drape having a singular congruent fenestration 16 around which the base panel 12, the intermediate panel 13, and the mounting panel 11 are collectively joined together by a continuous fluid impervious seal 17 surrounding the drape fenestration (Fig 2, Fig 3), surrounding the base panel fenestration, the intermediate panel fenestration and the mounting panel fenestration so that the superimposed fenestrations of the base panel, the intermediate panel, and the mounting panel collectively define the drape fenestration (col 3 ln 25-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).
With respect to claim 26, Jackson/Balin/Becker discloses The surgical drape of claim 25, wherein a peripheral edge circumscribing the base panel fenestration, the intermediate panel fenestration, and the mounting panel fenestration is configured to be sealed to a patient (Jackson Fig 9, edge of fenestration capable of being sealed to a user due to the fenestration function, material, and open structure).  
With respect to claim 27, Jackson/Balin/Becker discloses The surgical drape of claim 25, wherein the intermediate panel has a surface area smaller than that of the base panel and the mounting panel has a surface area smaller than that of the intermediate panel (Balin Fig 2, shown)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate panel of Jackson to be located and the material as taught by Balin in order to better deal with surgical run off (Balin col 2 ln 50-55) and help to reinforce the fenestration (Balin col 3 ln 20-25).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson/Balin/Becker as applied to claim 1 above, and further in view of Reyes et al ‘834 (US 2007/0079834).
With respect to claim 3, Jackson/Balin/Becker discloses The surgical drape of claim 1.
Jackson/Balin/Becker is silent on wherein the base panel, the intermediate panel, and mounting panel are joined together by at least two distinct seal regions.
Reyes ’834 teaches an analogous heat seal for a drape with two distinct seal regions surrounding a fenestration 26/30/28 ([0041], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin/Becker to have the two distinct seals as taught by Reyes ’834  as the two distinct seal regions improve barrier effectiveness (Reyes ’834  [0043]).
With respect to claim 4, Jackson/Balin/Becker/Reyes ‘834 discloses The surgical drape of claim 3, wherein each of the seal regions surrounds the fenestration via a continuous, closed seal path (Reyes ’834 [0041], [0042], [0043]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin/Becker/Reyes ’834 to have the two distinct seals as taught by Reyes ’834  as the two distinct seal regions improve barrier effectiveness (Reyes ’834 [0043]).

Claims 14-15, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Jackson in view of Balin and in view of Becker and in view of Reyes et al ‘050 (US 5494050).
With respect to claim 14, Jackson discloses A surgical drape and fluid collection combination device comprising: a surgical drape (Fig 9, drape shown) comprising: a base panel defining a base panel fenestration (Fig 10, base panel 110 with fenestration 124); an intermediate panel . . . defining an intermediate panel fenestration (Fig 10, intermediate panel 126 with fenestration 124); and a mounting panel having a fluid impervious top surface and defining a mounting panel fenestration (Fig 10, mounting panel 170 with fenestration 124- col 8 ln 00-5, fluid impervious), the base panel fenestration, the intermediate panel fenestration, and the mounting panel fenestration are congruent and superimposed in registration with each other (Fig 10, congruent fenestration 124 shown); and a fluid collection device configured to be selectively attachable to the mounting panel in at least one of a first rotational orientation with respect to the mounting panel or a second rotational orientation different from the first rotational orientation with respect to the mounting panel (Fig 9, col 7 ln 50-55, general collection device structure which surround the fenestration and adhesive attach the collection device), the mounting panel and the fluid collection device including geometric structural features for attaching the fluid collection device to the top surface of the mounting panel (col 7 ln 50-60, adhesive seal and general structure allowing the attachment between the collection device and mounting panel), the fluid collection device being attachable surrounding the seal (The claimed phrase “attachable surrounding the seal” is being treated as a functional limitation; that is, that the structure of the collection of the apparatus are capable of being attachable to the mounting panel.  As set forth in MPEP 2173.05(g). Since the collection device is capable of being attached around an opening it would also be capable of being attached should there be a seal at the opening); the fluid collection device having a front distal portion and a rear proximal portion (Fig 10, front portion 134a and rear portion 134b); and an upper portion and a lower portion (Fig 9, upper portion 140 and lower portion 148).  
Jackson is silent on an intermediate panel comprising a fluid absorbent material; the intermediate panel being disposed between the base panel and the mounting panel, and collectively 3joined together by a continuous fluid impervious seal surrounding the drape fenestration, wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel, at edges of the mounting panel fenestration; the fluid collection device comprising: a single folded sheet; the single folded sheet being composed of a single contiguous sheet having a conical configuration with ends of the sheet connected in a fluid impervious seal along the rear portion.  
Balin teaches an analogous surgical drape comprising: a surgical drape (Fig 2) comprising: a base panel defining a base panel fenestration (Fig 2, base panel 12, fenestration 14); an intermediate panel comprising a fluid absorbent material and defining an intermediate panel fenestration (Fig 2, intermediate panel 16, fenestration 14, col 2 ln 45-50, intermediate panel detailed absorbent); and a mounting panel having a fluid impervious top surface and defining a mounting panel fenestration (Fig 2, mounting panel 20, fenestration 14, col 2 ln 20-30, col 3 ln 1-5, mounting panel 20 is  fluid impervious), the intermediate panel being disposed between the base panel and the mounting panel (Fig 3, the intermediate panel16 between the base panel 12 and the mounting panel 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate panel of Jackson to be located and the material as taught by Balin in order to better deal with surgical run off (Balin col 2 ln 50-55) and help to reinforce the fenestration (Balin col 3 ln 20-25).
Jackson/Balin discloses the device as discussed above.
Jackson/Balin is silent on collectively 3joined together by a continuous fluid impervious seal surrounding the drape fenestration, wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel, at edges of the mounting panel fenestration; the fluid collection device comprising: a single folded sheet; the single folded sheet being composed of a single contiguous sheet having a conical configuration with ends of the sheet connected in a fluid impervious seal along the rear portion.  
Becker teaches an analogous multilayer drape having a singular congruent fenestration 16 around which the base panel 12, the intermediate panel 13, and the mounting panel 11 are collectively joined together by a continuous fluid impervious seal 17 surrounding the drape fenestration (Fig 2, Fig 3), wherein the fluid impervious seal is configured to prevent fluid penetration between the base panel, intermediate panel, and mounting panel at edges of the mounting panel fenestration (col 3 ln 25-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).
Jackson/Balin/Becker discloses the device as discussed above.
Jackson/Balin/Becker is silent on and the fluid collection device comprising: a single folded sheet; the single folded sheet is composed of a single contiguous sheet having a conical configuration with ends of the sheet connected in a fluid impervious seal along the rear portion.
Reyes ‘050 teaches an analogous drape system having an analogous base panel 44 and a fluid collection device 10 configured to be selectively attachable to the mounting panel in at least one of a first rotational orientation with respect to the mounting panel or a second rotational orientation different from the first rotational orientation with respect to the mounting panel (col 6 ln 35-45, pouch 10 is attached by a user via adhesive strips, thus the user would be capable of attaching at a first angle and a second, different rotational angle; the limitation is treated as a functional limitation, thus as the adhesive structure of Reyes ‘050 would be capable of the function claimed, the prior art meets the claimed limitation), the fluid collection device comprising: a single folded sheet (col 3 ln 5-10, single folded sheet); having a front distal portion 16 and a rear proximal portion 18 (Fig 3); an upper portion 22/20 and a lower portion at hole 68 (Fig 3, Fig 1) the single folded sheet is composed of a single contiguous sheet having a conical configuration with ends of the sheet connected in a fluid impervious seal along the rear portion (col 6 ln 50-60, col 3 ln 5-10, seal 42 in rear portion 18, pouch 10 is a single sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin/Becker to further have the selectively attachable fluid collection pouch as taught by Reyes ‘050 in order to prevent surgical fluids from contaminating the surgical field (Reyes ‘050 col 1 ln 20-30) and aid in fluid disposal (Reyes ‘050 col 1 ln 30-35).
With respect to claim 15, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 14, wherein the fluid collection device is a pouch (Reyes ‘050 Fig 1, pouch 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balin/Becker/Reyes ‘50 to further have the selectively attachable fluid collection pouch as taught by Reyes ‘050 in order to prevent surgical fluids from contaminating the surgical field (Reyes ‘050 col 1 ln 20-30) and aid in fluid disposal (Reyes ‘050 col 1 ln 30-35).
With respect to claim 17, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 15, wherein the pouch includes a drainage port (Jackson Fig 9, drain port 148).  
With respect to claim 18, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 15, wherein the pouch has a u-shape attachment edge recessed from the upper edge of the rear portion of the pouch (Jackson Fig 9, U-shape shown).  
With respect to claim 23, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 14, wherein the fluid collection device is selectively attachable to the top surface of the mounting panel via adhesive such that adhesive interfaces between the top surface of the mounting panel and the fluid collection device are fluid impervious and resistant to adhesive degradation due to contact with a runoff surgical waste fluid (Jackson col 7 ln 50-60, adhesive seal).  
With respect to claim 24, Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 23, wherein the mounting panel surrounds the drape fenestration to provide a continuous, fluid impervious and non-absorbent flow path between a peripheral edge of the drape fenestration and the fluid collection device (Becker col 3 ln 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Balin/Becker/Reyes ‘050 to have the heat seal surrounding the fenestration as taught by Becker in order to better protect the wound from unwanted liquids (Becker col 2 ln 20-25).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson/Balin/Becker/Reyes ‘050 as applied to claim 15 above, and further in view of Lawrentschuk (US 2009/0211587).
With respect to claim 16, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 15.
Jackson/Balin/Becker/Reyes ‘050 is silent on wherein a drawstring is provided at an upper pouch edge.  
Lawrentschuk teaches an analogous surgical pouch wherein a drawstring 17 is provided at the upper pouch edge (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson/Balin/Becker/Reyes ‘050 to have the draw string as taught by Lawrentschuk in order  prevent leakage of the device during disposal (Lawrentschuk [0071]).

Claims 19 and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson/Balin/Becker/Reyes ‘050 as applied to claim 14 above, and further in view of Rothrum (US 5618278).
With respect to claim 19, Jackson/Balin/Becker/Reyes ‘050 discloses The surgical drape and fluid collection combination device of claim 18.
Jackson/Balin/Becker/Reyes ‘050 is silent on wherein the attachment edge includes an arcuate portion.
Rothrum teaches an analogous collection pouch wherein the attachment edge includes an arcuate portion (Fig 1b, attachment edge of the pouch shown to include/surround the arcuate edges of the fenestration, thus interpreted to be the arcuate portion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Jackson/Balin/Becker/Reyes ‘050 to have a U-Shape as taught by Rothrum in order to better reduce the chance of spilling fluids (Rothrum col 9 ln 60-65).
With respect to claim 21, Jackson/Balin/Becker/Reyes ‘050/Rothrum discloses The surgical drape and fluid collection combination device of claim 19, wherein the arcuate portion of the pouch is concentrically aligned with a peripheral edge of the drape fenestration (Rothrum Fig 1b, portion of the pouch around the arcuate edge of the fenestration shown to concentrically align with the fenestration).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Jackson/Balin/Becker/Reyes ‘050/Rothrum to have a U-Shape as taught by Rothrum in order to better reduce the chance of spilling fluids (Rothrum col 9 ln 60-65).
With respect to claim 22, Jackson/Balin/Becker/Reyes ‘050/Rothrum discloses The surgical drape and fluid collection combination device of claim 21, wherein the arcuate portion is spaced radially outward from an outer seal region so that any dimensional variation in the top surface of the mounting panel at the seal does not interfere with an attachment interface between the pouch and the drape (Rothrum Fig 1b, portion of the pouch around the arcuate edge of the fenestration shown spaced radially outward from the outer seal region to allow for the claimed positioning).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pouch of Jackson/Balin/Becker/Reyes ‘050/Rothrum to have a U-Shape as taught by Rothrum in order to better reduce the chance of spilling fluids (Rothrum col 9 ln 60-65).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786